                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DANIEL LEE WACHOWIAK,

                          Plaintiff,
      v.                                           Case No. 18-cv-642-pp

DR. JEFFREY MANLOVE,

                        Defendant.
______________________________________________________________________________

ORDER CONSTRUING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
AS UNOPPOSED, GRANTING MOTION (DKT NO. 37) AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Daniel Lee Wachowiak, an inmate at Green Bay Correctional

Institution who is representing himself, filed a civil rights complaint on April

23, 2018. Dkt. No. 1. At that time, the plaintiff was incarcerated at Waupun

Correctional Institution. Id. at 1, 5; https://appsdoc.wi.gov/lop/detail.do. The

court screened the complaint and on October 3, 2018, issued an order allowing

the plaintiff to proceed on an Eighth Amendment deliberate indifference to

medical needs claim against defendant Dr. Manlove. Dkt. No. 18.

      On June 8, 2020, the defendant filed a motion for summary judgment.

Dkt. No. 37. Under Civil Local Rule 56(b)(2), the plaintiff’s response materials

were due by July 8, 2020. The defendant filed a certificate of service indicating

that he had sent the summary judgment motion and supporting materials to

the plaintiff at Green Bay Correctional Institution, where the plaintiff had been

transferred on March 17, 2020. Dkt. No. 36-1. https://appsdoc.wi.gov/lop/

                                         1




           Case 2:18-cv-00642-PP Filed 12/01/20 Page 1 of 5 Document 46
detail.do. The plaintiff did not notify the court in March that he had been

transferred; as of the time the defendant filed the summary judgment motion,

the court had last heard from the plaintiff at the telephone status conference

on November 26, 2019 when he reported being in the Portage County Jail, dkt.

no. 32, although the defendant had filed a status report on March 13, 2020

(four days before the plaintiff’s transfer) notifying the court that the plaintiff

was at Dodge, dkt. no. 34.

      On June 23, 2020, the court received from the plaintiff a letter asking

the court to tell his attorney that he wanted to increase the amount of damages

he was seeking and asking his attorney to come and see him as soon as

possible. Dkt. No. 42. This letter reflected that the plaintiff was at the Green

Bay Correctional Institution; this was the first notice that the plaintiff had given

the court that he had been transferred to Green Bay.

      On September 26, 2020, the court issued an order recounting all this

information. Dkt. No. 43. The court noted that the plaintiff did not have a

lawyer in this case and never had asked the court to appoint him one. Id. at 2

n.1. It recounted that the deadline for responding to the defendant’s summary

judgment had passed almost three months earlier. Id. at 1. The court stated

that it would give the plaintiff another chance to respond to the motion and

explained to him what he needed to do. Id. at 3-4. The court told the plaintiff

that he must either respond to the defendant’s motion for summary judgment

or file a letter explaining why he was unable to do so by October 30, 2020, and

                                          2




         Case 2:18-cv-00642-PP Filed 12/01/20 Page 2 of 5 Document 46
said that if it didn’t hear from him by that date, it would treat the defendant’s

motion as unopposed and “rule accordingly.” Id. at 4.

      On October 15, 2020, the court received a letter from the plaintiff that

simply stated, “Your Honor yes I want to continue with this lawsuit and yes I

would like a lawyer if that is possible please to help me sue Dr. Jeffery

Manlove. Please & Thank You.” Dkt. No. 44 at 1. On October 27, 2020, the

court issued another order. Dkt. No. 45. The court denied the plaintiff’s motion

to appoint counsel; he had not demonstrated that he had tried to find counsel

on his own, but the court told him he could renew his motion once he had

made that effort. Id. at 3-4. The court extended the deadline for the plaintiff to

respond to the defendant’s motion for summary judgment, giving him until

November 27, 2020. Dkt. No. 45. The court warned the plaintiff that if he failed

to submit a response by the end of the day November 27, 2020, the court

would treat the defendant’s motion as unopposed and could grant summary

judgment in favor of the defendant and dismiss the case. Id. at 4.

      The November 27, 2020 deadline has passed and the court has not heard

from the plaintiff. It has been over four and a half months since the plaintiff’s

opposition materials were due and he has neither filed them or explained why

he cannot do so.

      The court will construe the defendant’s motion for summary judgment as

unopposed. The court has reviewed the defendant’s motion, brief in support,

and the undisputed facts, see Fed. R. Civ. P. 56(e)(2), and concludes that the

                                         3




         Case 2:18-cv-00642-PP Filed 12/01/20 Page 3 of 5 Document 46
defendant is entitled to summary judgment. The court will grant the motion.

The court agrees with the defendant that no reasonable jury could conclude

that the defendant was deliberately indifferent to the plaintiff’s serious medical

need when the plaintiff was seen by two different nurses on the day of the

injury and on twelve occasions in the month following the injury; when, based

on a report from a nurse a week after the injury that the wound was red and

warm, the defendant ordered an antibiotic twice daily for ten days; when the

nurses provided the plaintiff with wound care on each visit; when the

defendant saw the plaintiff a month and a half after the injury for other

reasons and the plaintiff did not raise any concerns about the injury; and

when, on that occasion, the defendant treated the plaintiff for the complaints

he did raise (symptoms of bronchitis or pneumonia). Dkt. No. 38.

      The court GRANTS the defendant’s motion for summary judgment. Dkt.

No. 37.

      The court DISMISSES this case. The clerk will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or



                                         4




          Case 2:18-cv-00642-PP Filed 12/01/20 Page 4 of 5 Document 46
excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 1st day of December, 2020.
                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                          5




         Case 2:18-cv-00642-PP Filed 12/01/20 Page 5 of 5 Document 46
